Case 4:20-cv-10674-MFL-APP ECF No. 50 filed 09/08/20          PageID.473    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

      Plaintiff,                                      Case No. 20-cv-10674
                                                      Hon. Matthew F. Leitman
v.

CORIZON HEALTH, INC., et al.,

     Defendants.
__________________________________________________________________/

          ORDER HOLDING ALL RESPONSES TO COMPLAINT
               AND FILED MOTIONS IN ABEYANCE

      On September 8, 2020, the Court held an on-the-record video status

conference in this action. For the reasons explained during the status conference,

and until further order of the Court, no party (including parties that have not yet been

served with the Complaint) need either (1) answer or otherwise respond to the

Complaint or (2) file a response to any pending motion in this action.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: September 8, 2020




                                           1
Case 4:20-cv-10674-MFL-APP ECF No. 50 filed 09/08/20     PageID.474   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 8, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
